DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Daniel Laine on June 10th, 2022.

The application has been amended as follows: 

11. (currently amended) A screw insertion system comprising: 
                a screw having a threaded head and a shaft connected to and extending from the threaded head, a central axis of the screw extending through the shaft; and 
                a screw holder with an inner surface defining an internal bore, a length of the screw holder being aligned with the central axis of the screw, wherein the threaded head has an threaded outer surface that is engageable with the inner surface of the screw holder, each of the threaded outer surface and the inner surface being non-parallel to the central axis, and 
                wherein the threaded outer surface of the threaded head and the inner surface of the screw holder, when engaged, face one another.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

None of the cited art, in specific Sixto et al. (US 2014/0371799), disclose the length of the screw holder being aligned with the central axis of the screw.  The length of Sixto’s screw holder “494/652”is about longitudinal axis “661” best shown in figure 57, which is transverse to the central axis of the screw and therefore not in alignment with the central axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775